                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE
UNITED STATES OF AMERICA,        )
                                 )
Plaintiff,                       )
                                 )
v.                               )    No. 3:20-cr-021-1
                                 )    VARLAN/POPLIN
ANMING HU                        )
                                 )
Defendant.                       )

                        ORDER OF TEMPORARY DETENTION
                 PENDING HEARING PURSUANT TO BAIL REFORM ACT

       The defendant appeared before the undersigned for an initial appearance on an Indictment

on February 27, 2020. Assistant United States Attorneys Casey Thomas Arrowood, Frank M.

Dale, Jr., and Nathan Charles were present representing the government. Assistant Federal

Defender Benjamin G. Sharp was present on behalf of the defendant. The government moved for

detention. A detention hearing is scheduled before the Honorable Debra C. Poplin, United States

Magistrate Judge for Tuesday, March 3, 2020, at 10:00 a.m. Additionally, the Defendant’s

arraignment will be on the same date. The defendant shall be held in custody by the United States

Marshal until the detention hearing and produced for the above scheduled hearings.




                                                   IT IS SO ORDERED.
                                                   s/ Debra C. Poplin
                                                   UNITED STATES MAGISTRATE JUDGE
